Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10922333 in view of U.S. 20130013560 by Goldberg et. al. (hereafter Goldberg) 

Claim 1: 
Claim 1 of U.S. 10922333 anticipates the following limitations: 
“A computer-implemented method comprising: 
 “generating a plan of operations configured to converge a server state representing content items stored on a server of a content management system and a file system state representing content items stored on a client device;”[col. 39 lines 51-56] 
“generating a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system;”[col. 39 lines 57-62]
“identifying a first task in the plan of operations that is absent from the second plan of operations;”[col. 39 lines 63-64]
“canceling the first task.”[col. 39 lines 65].

Claim 1 of U.S. 10922333 does not explicitly disclose
“monitoring a file system for modifications to the file system”
“receiving an indication of further modifications to the file system”
“determining that the first task has not been initiated”
 
On the other hand, Goldberg discloses “monitoring a file system for modifications to the file system”[monitoring (fig. 7 705/725; fig. 8 805/820) a file system (sync folders; 0019, server sync folder/ local sync folder)for modifications (0101, determine changes) to the file system (sync folders; 0019, server sync folder/ local sync folder)]
“receiving an indication of further modifications to the file system”[receiving an indication of further modifications (fig. 8 820, receive notice that the local sync folder changed before sync occurs) to the file system(sync folders; 0019, server sync folder/ local sync folder)]
 “determining that the first task has not been initiated”[determining that the first task has not been initiated (0084, notify him that the changes in his version of the work item were not accepted)]
Goldberg is directed towards conflict detection of and syncing of local sync folders and sever sync folders.  It would have been an obvious variation of US 10922333 to provide monitoring a file system for modifications to the file system, receiving an indication of  further modifications to the file system, determining that the first task has not been initiated based on the disclosure of Goldberg since cancelation of a first task having a conflict would require some form of monitoring and conflict detection.  

Claims 2-11:
Claims 2 – 11 are anticipated by claims 2-11 of US 10922333.
Claim 12:
Claim 12 of US 10922333 anticipates the following limitations:
“ A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:” [col. 41 lines 3-5]
“generate a plan of operations configured to converge a server state representing content items stored on a server of a content management system and a file system state representing content items stored on a client device;”[col. 41 lines 6-10] 
“generate a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system;”[col. 41 lines 11-16] 
“identify a first task in the plan of operations that is absent from the second plan of operations;”[col. 41 lines 17-18] 
 
“initiate canceling the first task.”[col. 41 line 19]
Claim 12 of US 10922333 does not disclose the following limitations:
“monitor a file system for modifications to the file system;” 
“receive an indication of further modifications to the file system;” 
“determine that the first task has not been initiated; and”

On the other hand, Goldberg discloses “monitor a file system for modifications to the file system”[monitor (fig. 7 705/725; fig. 8 805/820) a file system (sync folders; 0019, server sync folder/ local sync folder)for modifications (0101, determine changes) to the file system (sync folders; 0019, server sync folder/ local sync folder)]
“receive an indication of further modifications to the file system”[receiving an indication of further modifications (fig. 8 820, receive notice that the local sync folder changed before sync occurs) to the file system(sync folders; 0019, server sync folder/ local sync folder)]
 “determine that the first task has not been initiated”[determining that the first task has not been initiated (0084, notify him that the changes in his version of the work item were not accepted)]
Goldberg is directed towards conflict detection of and syncing of local sync folders and sever sync folders.  It would have been an obvious variation of US 10922333 to provide monitoring a file system for modifications to the file system, receiving an indication of  further modifications to the file system, determining that the first task has not been initiated based on the disclosure of Goldberg since cancelation of a first task having a conflict would require some form of monitoring and conflict detection.  

Claims 13-16:
Claims 13-16 are anticipated by claims 13-16 of US 10922333.
Claim 17:
Claim 1 of U.S. 10922333 anticipates the following limitations: 
“generate a plan of operations configured to converge a server state representing content items stored on a server of a content management system and a file system state representing content items stored on a client device;” [col. 39 lines 51-56] 
“generate a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system;”[col. 39 lines 57-62]
“identify a first task in the plan of operations that is absent from the second plan of operations;”[col. 39 lines 63-64]
“initiate cancelling the first task.”[col. 39 lines 65].
Claim 1 of U.S. 10922333 does not explicitly disclose
“monitor a file system for modifications to the file system”
“receive an indication of further modifications to the file system”
“determine that the first task has not been initiated”
On the other hand, Goldberg discloses 
“monitor a file system for modifications to the file system”[monitor (fig. 7 705/725; fig. 8 805/820) a file system (sync folders; 0019, server sync folder/ local sync folder)for modifications (0101, determine changes) to the file system (sync folders; 0019, server sync folder/ local sync folder)]
“receive an indication of further modifications to the file system”[receive an indication of further modifications (fig. 8 820, receive notice that the local sync folder changed before sync occurs) to the file system(sync folders; 0019, server sync folder/ local sync folder)]
 “determining that the first task has not been initiated”[determine that the first task has not been initiated (0084, notify him that the changes in his version of the work item were not accepted)]
Goldberg further provides for  “A system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the one or more processors to:”[fig. 12] 
Goldberg is directed towards conflict detection of and syncing of local sync folders and sever sync folders.  It would have been an obvious variation of US 10922333 to provide monitor a file system for modifications to the file system, receive an indication of  further modifications to the file system, determine that the first task has not been initiated, and a processor/non-transitory computer readable medium based on the disclosure of Goldberg since cancelation of a first task having a conflict would require some form of monitoring and conflict detection.  

Claim 18:Claim 18 is anticipated by claim 2 of US 10922333.
Claim 19:
Claim 19 is anticipated by claim 8 of US 10922333.
Claim 20:
Claim 20 is anticipated by claim 10 of US 10922333.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art currently found were the following:
U.S. 20130013560 by Goldberg et. al. (hereafter Goldberg) which disclosed synchronizing a server sync folder with a local sync folder.  In particular fig. 7 provided detection of changes and synching the server sync folder and synching of the local sync folder.  Fig. 8 provided how conflicts are detected.   Fig. 9 provides for how a hard conflict is resolved.  Fig. 10 is how soft conflicts are resolved.  While Goldberg provides for the above, Goldberg was not clear in teaching “generating a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system;” and did not provide for “identifying a first task in the plan of operations that is absent from the second plan of operations” among other limitations.

U.S. 20060253501 by Langan et. al. (langan) discloses creating a sync tree and providing actions to synchronize a local and remote volume.  See fig. 3 wherein 314 and 316 illustrate directories and files in a volume representing a local volume and remote volume of 214 and 216 in figure 2.  That the sync tree tracks the differences of files in 314 and 316, wherein illustrated in fig. 4 is the sync tree having the differences of files and directories.  Langan does not disclose “receiving an indication of further modifications to the file system; generating a second plan of operations configured to converge the server state and the file system state based on the further modifications to the file system; identifying a first task in the plan of operations that is absent from the second plan of operations; determining that the first task has not been initiated; and canceling the first task.”    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167